UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6473


PATRICK L. BOOKER,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF SOCIAL SERVICES; GREENVILLE
COUNTY SHERIFF’S OFFICE; BRANDY P. SULLIVAN; TAMMY CHILDS;
SHAWNEE PEEPLES; KELLY P. KAROW,

                Defendants - Appellees,

          and

GREENVILLE COUNTY SCHOOL DISTRICT,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:12-cv-00985-TMC)


Submitted:   August 29, 2014                 Decided:   September 9, 2014


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Patrick L. Booker, Appellant Pro Se.     Russell W. Harter, Jr.,
CHAPMAN, HARTER & HARTER, PA, Greenville, South Carolina; Paul
L. Agnew, Abbeville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Patrick     Booker,      a    South     Carolina    prisoner,      filed    a

complaint under 42 U.S.C. § 1983 (2012), alleging, in pertinent

part,    that   the   South       Carolina       Department    of    Social    Services

(“SCDSS”) and its agents, Brandy Sullivan, Shawnee Peeples, and

Tammy     Childs,     violated      his    substantive        and    procedural       due

process rights when they temporarily removed his daughter, J.J.,

from the custody of her mother.                     The district court granted

summary     judgment        to    each     defendant      and       denied     Booker’s

subsequent Fed. R. Civ. P. 59(e) motion.                        Booker now appeals

both orders.     We affirm.

            We review de novo a district court’s order granting

summary judgment.           Robinson v. Clipse, 602 F.3d 605, 607 (4th

Cir. 2010).     Summary judgment shall be granted when “there is no

genuine    dispute     as    to    any    material     fact    and    the    movant    is

entitled to judgment as a matter of law.”                           Fed. R. Civ. P.

56(a).     “At the summary judgment stage, facts must be viewed in

the light most favorable to the nonmoving party only if there is

a genuine dispute as to those facts.”                 Scott v. Harris, 550 U.S.

372, 380 (2007) (internal quotation marks omitted).                          A district

court should grant summary judgment unless a reasonable jury

could return a verdict for the nonmoving party on the evidence

presented.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986).     “Conclusory or speculative allegations do not suffice,

                                             3
nor    does     a   mere        scintilla       of   evidence        in    support     of     [the

nonmoving party’s] case.”                   Thompson v. Potomac Elec. Power Co.,

312    F.3d    645,      649     (4th    Cir.    2002)    (internal         quotation        marks

omitted).

               Booker claimed that Peeples violated his due process

rights by taking emergency custody of J.J. in the absence of

prior notice, a court order, or exigent circumstances.                                 However,

having carefully reviewed the record, we conclude that Peeples

had an appropriately founded belief that J.J. and her siblings

were     in    immediate          danger,       namely       of    being        re-exposed      to

narcotics by their mother or other family members.                                  See Weller

v. Dep’t of Soc. Servs. for the City of Balt., 901 F.2d 387,

391-92    (4th      Cir.    1990).          Under    such      circumstances,          no    prior

notice of the emergency removal was required.                             Id.

               Further,         we    agree      with    the       district       court       that

Sullivan was entitled to absolute immunity from Booker’s claim

that    she     made      intentional         misstatements          when       preparing      and

presenting a petition for J.J.’s retention in SCDSS’s custody.

Vosburg v. Dep’t of Soc. Servs., 884 F.2d 133, 138 (4th Cir.

1989).        Although not addressed by the district court, we also

conclude       that      Sullivan’s         absolute      immunity         extends      to     her

alleged       failure      to    notify      Booker     of     J.J.’s      removal      and    the

resulting       probable         cause      hearing.           See    Pusey       v.   City     of

Youngstown,         11   F.3d        652,   658-59      (6th      Cir.     1993);      see    also

                                                 4
Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.

1992).

               Finally,       we    conclude    that     Booker’s      claims      regarding

Childs’ conduct in the wake of J.J.’s removal failed to suggest

a    violation        of     his     substantive        due      process       rights      and,

therefore, that Childs was rightly granted qualified immunity.

To   survive        summary    judgment,       Booker      was      required      to   produce

evidence       that     Childs       was   more     than      merely       negligent       but,

instead,       unjustifiably         intended      to   injure       Booker’s      right     to

maintain       a    relationship       with     J.J.          See    Huggins      v.     Prince

George’s Cnty., 683 F.3d 525, 535 (4th Cir. 2012); Patten v.

Nichols, 274 F.3d 829, 834 (4th Cir. 2001).                             Booker’s sparse,

factually          unsupported       allegations        against       Childs      fell     well

short.

               Because       the    district    court      properly        granted     summary

judgment and did not abuse its discretion in denying Booker’s

Rule 59(e) motion, we affirm the district court’s orders.                                    We

grant Booker’s motion for leave to file a supplemental pro se

brief    and       dispense    with    oral    argument        because      the    facts    and

legal    contentions          are    adequately      presented        in    the    materials

before    this       court    and    argument      would      not    aid   the    decisional

process.

                                                                                       AFFIRMED



                                               5